Title: To John Adams from Hendrik Bicker, 21 February 1781
From: Bicker, Hendrik
To: Adams, John



Monsieur
Amsterdam 21 Fevrier 1781

Pour que je ne fusse trop preoccupé de mon sisteme, j’ai profitté de votre permission de consulter autrui, quoique seulement une seule personne, mais qui en valloit bien dix en fait de connoissances Sur votre Commission du Congres des 13 Etats, mais malgré que Messieurs Franklin, Deane, Lee n’ont eu d’autres Titres que vous Monsieur, nous n’y pouvons trouver d’autre autorité ni d autres aggrements que de Lever de L’Argent et cela par toute L’Europe et principalement parmi des Particuliers, car il est un peu recherché de voulloir expliquer et etandre Les Parolles “with any Person or Persons Bodies politic and Corporate” qu’il seroit par le sousentandu de pouvoir Traitter avec des Souverains ou avec des Membres D’iceux.
Pardonnés ma franchise Monsieur et croies moi avec une parfaite consideration, Votre tres humble Serviteur

Bicker

